COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00369-CV


IN THE INTEREST OF D.D.,
A CHILD




                                     ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Mother attempts to appeal from a July 23, 2007 final order in a

suit affecting the parent-child relationship. The notice of appeal was due August

13, 2007, but was not filed until September 23, 2011.

      On October 4, 2011, we notified Mother of our concern that we lack

jurisdiction over this appeal because the notice of appeal was not timely filed.

We informed Mother that this appeal may be dismissed for want of jurisdiction


      1
       See Tex. R. App. P. 47.4.
unless she or any party desiring to continue the appeal filed with the court on or

before October 14, 2011, a response showing grounds for continuing the appeal.

Mother did not file a response.

      Mother’s untimely notice of appeal fails to vest jurisdiction in this court.

See Tex. R. App. P. 25.1; Verburgt v. Dorner, 959 S.W.2d 615, 616–17 (Tex.

1997). Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 43.2(f).


                                                  PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: November 10, 2011




                                        2